Matter of Hankinson v Steele (2021 NY Slip Op 03679)





Matter of Hankinson v Steele


2021 NY Slip Op 03679


Decided on June 11, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 11, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


69.1 CAF 20-00247

[*1]IN THE MATTER OF PATRICK J. HANKINSON, PETITIONER-RESPONDENT,
vASHLEY M. STEELE, RESPONDENT-APPELLANT. 


JEFFREY DEROBERTS, SYRACUSE (BRADLEY E. KEEM OF COUNSEL), FOR RESPONDENT-APPELLANT.
LISA DIPOALA HABER, SYRACUSE, FOR PETITIONER-RESPONDENT.
KAREN J. DOCTER, FAYETTEVILLE, ATTORNEY FOR THE CHILD. 

	Appeal from a decision of the Family Court, Onondaga County (Allison J. Nelson, A.J.), entered February 10, 2020 in a proceeding pursuant to Family Court Act article 6. The decision denied the motion of respondent to vacate default orders. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Garcia v Town of Tonawanda, — AD3d &mdash, &mdash, 2021 NY Slip Op 02966, *1 [4th Dept 2021]; Kuhn v Kuhn, 129 AD2d 967, 967 [4th Dept 1987]; see also CPLR 5512 [a]).
Entered: June 11, 2021
Mark W. Bennett
Clerk of the Court